Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
Response to Amendment
The objection to claim 7 is withdrawn as moot in view of the proper cancellation with removal of text. Claims 1, 3-6, and 8-19 are pending. Claims 2 and 7 have been canceled. Claim 1 has been amended. Claims 12-19 have been withdrawn. All the 103 rejections from the previous office action are withdrawn in view of Applicant’s amendments/augments. However, new grounds of rejection is presented as necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (US 2016/0311027) in view of Fischer (US 2019/0061061, under 35 USC 102(a)(2); WO 2017059842, under 35 USC 102(a)(1); all citations are to US 2019/0061061).
Regarding claim 1, Shimoyama discloses an additive manufacturing assembly (abstract) comprising: a substrate (stage 12, [0016], Fig. 1); a nozzle for depositing additive material onto the substrate (opening 333, [0029], Fig. 4); an energy source for directing an energy beam onto the substrate (emission part 330 emitting laser light 200 through cable 210, [0028], Fig. 2); a plurality of cooling nozzles for supplying a cooling fluid to at least a portion of the substrate (one or more openings 334 (for example two), [0027] [0057] [0060], Fig. 4), the plurality of cooling nozzles being positioned circumferentially about the energy source (openings 334 are positioned circumferentially around cable 210 of emission part 330, Figs. 2, 4) and being movable with the energy source relative to the substrate in a scan direction (movable by moving device 13, [0023] [0032] [0058] [0060] Figs. 1, 2, 4), wherein the plurality of cooling nozzles is divided into a plurality of regions based on a position of the plurality of cooling nozzles relative to the energy source and the scan direction (one opening 334 is in a different region (associated with a different material supply part 331) than the other, [0028-29] Fig. 4) and a controller operably coupled to the plurality of cooling nozzles ([0068-69]), wherein the controller is programmed to control operation of the plurality of cooling nozzles within the selected region to achieve a desired convection heat transfer coefficient of the additive material (cooled for sufficient heat transfer to form granular aggregation constitutes achieving a desired convection heat transfer coefficient, [0052]), and wherein the controller is programmed to control an angle of at least one of the plurality of cooling nozzles relative to a surface of the substrate ([0068-69], Fig. 8), the angle of at least one of the plurality of cooling nozzles relative to the surface being adjustable ([0068-69], Fig. 8).  
Shimoyama teaches an additive manufacturing assembly substantially as claimed. Shimoyama does not teach wherein the controller is programmed to select a region of the plurality of regions for supplying the cooling fluid based on the scan direction. 
However, in the same field of endeavor of additive manufacturing with at least one cooling nozzle ([0003-04]), Fischer teaches wherein the plurality of cooling nozzles is divided into a plurality of regions based on a position of the plurality of cooling nozzles relative to the energy source and the scan direction (differential control based on direction of travel, [0035]) and a controller operably coupled to the plurality of cooling nozzles, wherein the controller is programmed to select a region of the plurality of regions for supplying the cooling fluid based on the scan direction (selected based on direction of travel [0035]), and wherein the controller is programmed to control operation of the plurality of cooling nozzles within the selected region to achieve a desired convection heat transfer coefficient of the additive material (camera system and individually controllable nozzles with an evaluation and control unit, with controls based on direction of travel, [0035] [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Shimoyama to open or close each gas opening by an individually controllable valve in order to, as taught by [0024] of Fischer, achieve an accelerated and controlled cooling of the melt pool and control the flow as taught by [0035-37] of Fischer.
Regarding claim 3, Shimoyama in view of Fischer teaches wherein the controller is programmed to control a flow rate of the cooling fluid output from the at least one cooling nozzle (as modified [0035-37] of Fischer).  
Regarding claim 4, Shimoyama in view of Fischer teaches the energy source being coupled to the controller and movable relative to the substrate (movable by moving device 13 of Shimoyama controlled by control device 17, [0023] [0032] [0058] [0060] Figs. 1, 2, 4).
Regarding claim 5, Shimoyama in view of Fischer teaches wherein the at least one cooling nozzle is movable with the energy source (all moved together by moving device 13 of Shimoyama, [0023] [0032] [0058] [0060] Figs. 1, 2, 4).  
Regarding claim 6, Shimoyama in view of Fischer teaches wherein the energy beam forms a melt pool in the substrate (Shimoyama, [0052-53], Fig. 4), and the controller is programmed to position the at least one nozzle such that the cooling fluid is directed toward a trailing edge of the melt pool (Shimoyama, [0052-53, Fig. 4).  
Regarding claim 8, Shimoyama in view of Fischer teaches wherein a portion of plurality of cooling nozzles is arranged forward of the energy source with respect to the scan direction and another portion of the plurality cooling nozzles is disposed behind the energy source with respect to the scan direction (one in front one behind in the shown embodiment of two of one or more openings 334 (for example two) of Shimoyama, [0027] [0057] [0060], Fig. 4).  
Regarding claim 9, Shimoyama in view of Fischer as modified teaches wherein the controller controls the another portion of the plurality cooling nozzles to achieve the desired convection heat transfer coefficient (as modified, [0024] [0035-37] [0041] of Fischer).  
Regarding claim 10, Shimoyama in view of Fischer teaches wherein the portion of plurality of cooling nozzles arranged forward of the energy source with respect to the scan direction is non-operational (as modified by Fischer, nozzles ahead of the site of generation action is not emitting cooling fluid, [0024], [0036]).
Regarding claim 11, Shimoyama in view of Fischer teaches wherein the desired convection heat transfer coefficient is selected to control a morphology of the additive material deposited on the substrate (Fischer [0025]).
Response to Arguments
Applicant’s arguments filed September 10, 2021, with respect to the prior rejection over Fischer (US 2019/0061061, under 35 USC 102(a)(2); WO 2017059842, under 35 USC 102(a)(1); all citations are to US 2019/0061061) in view of Carter (US 2017/0051386) have been fully considered and are persuasive.  Fischer does not teach that the angle of the nozzle relative to the surface of the molded body is adjustable. The rejection has been withdrawn.
However, because Shimoyama does teach the angle of at least one of the plurality of cooling nozzles relative to the surface being adjustable, a new rejection is presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726